           Case 2:20-cv-02196-APG-BNW Document 12 Filed 01/25/21 Page 1 of 2



 1 Hardeep Sull, Esq.
   Nevada Bar No. 12108
 2 SULL & ASSOCIATES, PLLC
            th
 3 520 S. 7 Street, Suite A
   Las Vegas, NV 89101
 4 Tel.: (702) 953-9500
   Fax: (702) 297-6595
 5 dee@sullglobal.com
   Attorney for Plaintiffs
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA

10
     Sandor Anival Cordova Carballo; et. al.,         Case No.: 2:20-cv-02196-APG-BNW
11
                   Petitioners-Plaintiffs,                Stipulation to Extend Deadline for
12         vs.                                           Plaintiffs to File Reply in Support of
                                                          Motion for Leave to File Amended
13   William Barr, Attorney General of the United                      Complaint
     States; et. al.,
14
15                 Respondents-Defendants.                          (First Request)
16         Pursuant to LR IA 6-1(a) and LR 7-1(a), the parties, through their respective
17 counsel stipulate and respectfully request that the Court extend the remaining briefing
18 deadlines related to Defendants’ Motion to Strike Portions of the Amended Complaint
19 (ECF No. 2) and Plaintiffs’ Motion for Leave to File Second Amended Complaint (ECF

20 No. 6).
21         Plaintiffs respectfully request this extension due to Plaintiffs’ counsel being out on
22 FMLA. Thus, good cause exists.
23
24 / / /
25 / / /
26         If granted, the new deadline for Plaintiffs to file their Reply in Support of the Motion
27 for Leave to File Amended Complaint will be January 27, 2021.
28         Respectfully submitted this 22nd day of January 2021.
          Case 2:20-cv-02196-APG-BNW Document 12 Filed 01/25/21 Page 2 of 2




1
     Sull and Associates, PLLC                    NICHOLAS A. TRUTANICH
2                                                 United States Attorney
3    /s/ Hardeep Sull_________
     HARDEEP SULL                                 /s/ Brianna Smith
4    520 South Seventh Street, Ste. A             BRIANNA SMITH
     Las Vegas, NV 89101                          Assistant United States Attorney
5    Attorneys for Plaintiffs                     Attorneys for Federal Respondents-
                                                  Defendants
6
     Struck Love Bojanowski & Acedo, PLC
7

8     /s/ Jacob Lee__________________
     JACOB B. LEE
9    ASHLEE B. HESMAN
     3100 West Ray Road, Ste. 300
10   Chandler, AZ 85226
11   Dennet Winspear
     GINA G. WINSPEAR
12   3301 North Buffalo Drive, Ste. 195
     Las Vegas, NV 89129
13   Attorneys for Respondent Brian Koehn
14

15
                                            IT IS SO ORDERED:
16

17

18
                                            UNITED STATES DISTRICT JUDGE
19
                                            DATED:        January 25, 2021
20

21

22

23

24

25

26

27

28
                                              2
